Douglas, J.,
concurring in part and dissenting in part. I concur with the majority in its judgment to reverse the court of appeals regarding payment of wage-loss compensation from March 2, 1991 through May 1, 1992. I respectfully dissent from that part of the judgment of the majority which affirms the judgment of the court of appeals in ordering the commission to give further consideration to the issue of wage-loss eligibility over the periods disputed by appellant-employer. I would enter an order reversing the judgment of the court of appeals in its entirety and order the commission to vacate its orders of June 22, 1990 and June 8, 1992. I would further order that claimant had no entitlement to wage-loss compensation for the periods of January 12, 1989 to June 21, 1990 and March 2, 1991 to May 1, 1992.
This case is a good example of why there are continuing calls for workers’ compensation “reform.” While I would stop just short of finding that claimant committed fraud, clearly the indicia are there. The record is replete with claimant’s bad faith. I cannot say it better than a district hearing officer said it in an order of April 25, 1991: “All of the above taken together raise doubt as to the credibility of claimant’s sworn C-94A and transcript statements as to both his actual wage earnings as well as his attempts to find work consistent with his capabilities.”
While admittedly State ex rel. Eaton Corp. v. Lancaster (1988), 40 Ohio St.3d 404, 534 N.E.2d 46, dealt with the issue of temporary total disability, nevertheless I believe that what I said in my concurrence in that case applies as well to questions of wage-loss compensation. In Lancaster, I said: “We should recog*248nize that the vast (overwhelming) majority of employers do not want an employee to be cut off from compensation to which the employee is entitled when that employee has been injured doing the employer’s work. Conversely, employers do not want to be ‘ripped off by employees who are not making an effort to seek rehabilitation and return to work where such course is indicated. In sum, employers want deserving injured employees to be taken care of, but do not want temporary total benefits to continue when such benefits are neither warranted nor proper.” Id. at 417, 534 N.E.2d at 58 (Douglas, J., concurring).
I believe that any fair reading of the record in this case leads to the conclusion that claimant was “ripping off’ Consolidated. He was shown to be untruthful in both his oral testimony and in some of the documents he submitted. Accordingly, I believe that the appellant-employer, Consolidated, is entitled to final judgment in its favor, thereby permitting it reimbursement from the surplus fund.
One last point. Having heard employers and their representatives severely criticize State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, I find it more than just interesting that Consolidated favorably cites Gay in its first proposition of law and three more times in its brief. Consolidated says that “[g]iven the record in this case, what purpose could possibly be served by returning this cause to the commission for it to attempt to justify its position? See Gay, supra, at 323 [626 N.E.2d at 673].” I guess our view of things sometimes depends on whose ox is being gored.
For the foregoing reasons, I concur in part and dissent in part.